UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OFTHE SECURITIES EXCHANGE ACT OF 1934 24 August 2009 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin, Dublin 22, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reportsunder cover of Form 20-F or Form 40-F:Form 20-F X Form 40-F Indicate by check mark if the registrant is submittingthe Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submittingthe Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Enclosure:'Results of Cash Tender Offer' N E W S R E L E A S E August 24, 2009 CRH plc AnnouncesResults ofCash Tender Offerfor 6.40% Notes due 2033 CRH plc ("CRH") announces that the cash tender offer for up to US$100,000,000 principal amount of the outstanding 6.40% Notes due 2033, issued by CRH America, Inc. and guaranteed by CRH (CUSIP No. 12626P AF 0) (the "Notes") expired as scheduled on Friday, 21 August 2009. The total principal value of Notes validly tendered and not validly withdrawn was US$51,333,000 of which US$51,233,000 were tendered before 5:00 p.m., New York City time, on Monday, August 10, 2009, (the "Early Tender Time"). CRH plc has accepted all tenders.
